Case 0:20-cv-61912-DPG Document 27-2 Entered on FLSD Docket 10/30/2020 Page 1 of 5



                              IN THE CIRCUIT COURT OF THE FIFTEENTH
                                   JUDICIAL CIRCUIT IN AND FOR
                                   PALM BEACH COUNTY, FLORIDA

                                    Case No. 5 0 — 2 0 1 9 — C A — 0 1 3 7 l l


                JEROME CORSI,                                 )
                                                              )
                                   Plaintiff,                 )
                                                              )
                vs.                                           )
                                                              )
                 ROGER STONE, et al.,                         )
                                                              )
                                   Defendants.                )

                                                         Palm Beach County Courthouse
                                                         West Palm Beach, FL
                                                         May 20th, 2020
                                                         1:30     p.m.   — 2:54 p.m.

                                                    HEARING


                      (Videoconference Hearing pursuant to AOSC 20—16)

                              The above—styled         cause came on for hearing

                 before the Honorable John S. Kastrenakes, Presiding

                Judge, via videoconference, Palm Beach County, Florida,

                 on the 20th day of May, 2 0 2 0 .




       Prestige Reporting Service, Inc. 633 South Andrews Avenue | Suite 202 | Fort Lauderdale,
                     FL 33301 (954) 764-7297 | info@prestigereportingservice.com
Case 0:20-cv-61912-DPG Document 27-2 Entered on FLSD Docket 10/30/2020 Page 2 of 5



          l     APPEARANCES:

          2      KLAYMAN LAW GROUP, P . A .
                 7050 W . Palmetto Park Road
          3      Boca Raton, FL, 33433
                 (561)558—5536
          4      leklayman@gmail.com
                 By   LARRY E .    KLAYMAN, ESQ.
          5     Attorney for the Plaintiff

          6     THOMAS & LoCICERO PL
                 915 Middle River Drive, Suite 309
          7      Fort Lauderdale, FL 33304—3560
                 (954)703—3416
          8      dmcelroy@tlolawfirm.com
                 By   DANA J .    MCELROY, ESQ.
          9                and
                DUANE MORRIS LLP
         10      230 Park Avenue, Suite 1130
                 New York, NY 10169—0079
         11      ( 2 1 2 ) 4 0 4 8714
                 malerner@duanemorris.com
         12      By   MARK LERNER, ESQ.
                Attorney for Newsmax Defendants
         l3
                 BUSCHEL GIBBONS, P . A .
         14      100 S.E. Third Avenue, Suite 1300
                 1 Financial Plaza
         15      Fort Lauderdale, FL 33394—0002
                 (954)530—5301
         16      buschel@bglaw—pa.com
                 By   ROBERT BUSCHEL, ESQ.
         17     Attorney for Defendant Roger Stone

         18

         19


         20

         21

         22


         23

         24

         25




       Prestige Reporting Service, Inc. 633 South Andrews Avenue | Suite 202 | Fort Lauderdale,
                     FL 33301 (954)764-7297 | info@prestigereportingservice.com
Case 0:20-cv-61912-DPG Document 27-2 Entered on FLSD Docket 10/30/2020 Page 3 of 5



                                   (Whereupon, the following proceedings were

                          hadz)

                                   THE COURT:        We have a number of motions

                          that were specially set and it involves the

                          action of Dr. Corsi versus Roger Stone, et al.

                                   And let    me just go     ahead and have

                          appearances by everyone.

                                   On behalf    of the plaintiff?

                                   MR.    KLAYMAN:     Larry Klayman, on behalf of

         10               Dr. Corsi.      Nice to     see you, Your Honor.

         ll                        THE COURT:       Are you, Mr.        Klayman, still

         12               in the State of California?

         l3                        MR. KLAYMAN:        I still am.       I'm stranded in

         14               California.      Could be worse.        Could be Cleveland.

         15                        THE COURT:       All right.        Let me turn to the

         16               defendants.

         17                        Mr. Stone is represented by whom?

         18                        MR.   BUSCHEL:      Robert Buschel, on behalf of

         19               Roger Stone.

         20                        THE COURT:        Mr.   Buschel, how are you?

         21                        MR.   BUSCHEL:      I ' m great.

         22                        THE COURT:       And we have a collective

         23               number of defendants called the Newsmax

         24               defendants.       I think there's      the company, as well

         25               as two or      three individuals, who represents them?




       Prestige Reporting Service, Inc. 633 South Andrews Avenue | Suite 202 | Fort Lauderdale,
                     FL 33301 (954) 764-7297 | info@prestigereportingservice.com
Case 0:20-cv-61912-DPG Document 27-2 Entered on FLSD Docket 10/30/2020 Page 4 of 5
                                                                                1

                        IN THE CIRCUIT COURT OF THE FIFTEENTH
                             JUDICIAL CIRCUIT IN AND FOR
                             PALM BEACH COUNTY, FLORIDA

                              Case No. 50-2019-CA-013711

             JEROME CORSI,                  )
                                            )
                           Plaintiff,       )
                                            )
             vs.                            )
                                            )
             ROGER STONE, et al.,           )
                                            )
                           Defendants.      )
             --------------------------------

                                             Palm Beach County Courthouse
                                             West Palm Beach, FL
                                             August 4th, 2020
                                             1:41 p.m. - 3:21 p.m.

                                          HEARING

                  (Videoconference Hearing pursuant to AOSC 20-16)

                        The above-styled cause came on for hearing

             before the Honorable John S. Kastrenakes, Presiding

             Judge, via videoconference, Palm Beach County, Florida,

             on the 4th day of August, 2020.

               PRESTIGE REPORTING SERVICE, INC.           (954) 764-7297
Case 0:20-cv-61912-DPG Document 27-2 Entered on FLSD Docket 10/30/2020 Page 5 of 5
                                                                               60


       1             responsibility of Roger Stone, the statements

       2             made by Cassandra Fairbanks --

       3                     COURT REPORTER:      Judge?

       4                     THE COURT:     Hi.   Can you hear me?

       5                     COURT REPORTER:      Better.   I couldn't hear

       6             for a second.

       7                     THE COURT:     You now, this is a necessary

       8             evil, this Zoom.     I wish you guys were all here

       9             in court.

      10                     Mr. Klayman, are you still in California?

      11                     MR. KLAYMAN:     I am, Your Honor.      I'm

      12             sequestered.

      13                     THE COURT:     Well, I'm glad everyone looks

      14             healthy here.    I guess the only way for you to

      15             get back home now, for you, Mr. Klayman, is get

      16             in a car and do an old-fashioned road trip.

      17                     MR. KLAYMAN:     Or walk.

      18                     THE COURT:     I would be nervous about

      19             getting on a plane today.

      20                     MR. KLAYMAN:     I've got several cases in

      21             Florida and, you know, I can't get to them

      22             because taking a five-and-a-half hour flight is

      23             not probably the best idea right now.

      24                     THE COURT:     Right.   Right.    No, I know.

      25                     (Off the record.)

               PRESTIGE REPORTING SERVICE, INC.             (954) 764-7297
